Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be
regarded as precedent or cited before any                                Sep 25 2014, 10:15 am
court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the case.


ATTORNEYS FOR APPELLANT T.F.:                  ATTORNEYS FOR APPELLEE
                                               DEPARTMENT OF CHILD SERVICES:
RUTH A. JOHNSON
Marion County Public Defender                  GREGORY F. ZOELLER
LILABERDIA BATTIES                             Attorney General of Indiana
Batties & Associates
Indianapolis, Indiana                          ROBERT J. HENKE
                                               DAVID E. COREY
ATTORNEY FOR APPELLANT C.S.:                   Deputy Attorney General
                                               Indianapolis, Indiana
DANIELLE L. GREGORY
Indianapolis, Indiana


                              IN THE
                    COURT OF APPEALS OF INDIANA

IN THE MATTER OF: P.S. AND K.S.,               )
CHILD IN NEED OF SERVICES,                     )
                                               )
T.F. (Mother) and C.S. (Father),               )
                                               )
       Appellants-Respondents,                 )
                                               )
              vs.                              )      No. 49A02-1402-JC-93
                                               )
INDIANA DEPARTMENT                             )
OF CHILD SERVICES,                             )
                                               )
       Appellee-Petitioner,                    )
                                               )
   And                                         )
                                               )
CHILD ADVOCATES, INC.,                         )
                                               )
       Appellee-Guardian Ad Litem.             )
                  APPEAL FROM THE MARION SUPERIOR COURT
                        The Honorable Marilyn A. Moores, Judge
                            Danielle P. Gaughan, Magistrate
               Cause Nos. 49D09-1310-JC-17077 and 49D09-1310-JC-17078



                                   September 25, 2014

              MEMORANDUM DECISION – NOT FOR PUBLICATION

BAKER, Judge

       T.F. (Mother) and C.S. (Father) appeal the juvenile court’s judgment finding P.S.

and K.S. to be Children in Need of Services (CHINS) pursuant to Indiana Code section

31-34-1-1. Mother argues that the evidence before the court was insufficient to support a

determination that P.S. and K.S. were CHINS. Father argues that he was denied effective

assistance of counsel and that he was denied due process when the juvenile court denied

his request for a new trial after he failed to appear at a factfinding hearing. Finding that

the evidence was sufficient to support a determination that P.S. and K.S. were CHINS

and that Father was not denied effective assistance of counsel or due process, we affirm.

                                          FACTS

       P.S. and K.S. (the Children) are twins. They were born to Mother and Father on

July 24, 2013. The Children were born prematurely and had to spend their first fifty-five

days in the hospital.   In September 2013, the Department of Child Services (DCS)

received a report alleging that Mother was neglecting the Children, who were then living

at Mother’s home. The Children were not yet two months old and were in need of


                                             2
follow-up medical care.    The report stated that Mother seemed reluctant to get the

Children to the necessary appointments, and that she said she would get them there if it

did not interfere with her work schedule. Later that same month, DCS received another

report, this time alleging that Father had struck Mother and stolen some items from her in

the presence of the Children. Police were dispatched to Mother’s home as a result. At

this point, DCS assigned a Family Case Manager (FCM) and directed her to assess the

situation.

       The FCM spoke with the pediatric doctors who were caring for the Children. The

doctors expressed concern for the Children’s situation at home due to the fact that neither

parent had visited the Children often while they were in the hospital. The doctors also

noted that the Children would need frequent doctor visits for the next few months to

receive vaccinations as well as treatment for their eyes, which were not fully mature.

       During October 2013, DCS received three more reports alleging that Mother and

Father were neglecting the Children. The reports noted that K.S. had been taken to the

Pediatric Intensive Care Unit at St. Vincent Hospital because of shallow breathing. P.S.

was already at the hospital for other reasons. The report noted continuing concern that

neither Mother nor Father were taking the Children to their necessary doctor

appointments and also detailed more incidents of domestic violence.             The FCM

interviewed Mother and Father, who both admitted to multiple incidents of domestic

violence. The FCM also went to the hospital, where she observed K.S. on a feeding tube.



                                             3
         On October 28, 2013, DCS filed a petition alleging the Children to be CHINS.

Later that same day, the juvenile court granted DCS’s request to file the petition and held

an initial hearing. During the hearing, the juvenile court appointed counsel for Mother

but not for Father, as he desired to hire private counsel. The juvenile court also ordered

that the Children remain in Mother’s physical custody. Father was not granted any

parenting time because by this time Mother had obtained a protective order preventing

Father from having any contact with her or the Children.

         A week later, on November 4, 2013, as a result of Mother’s failure to attend her

scheduled medical training sessions as well as Mother’s own statements that she was

unable to care for the Children, DCS requested that the Children be removed from

Mother’s physical custody. Two days later, the juvenile court held a detention hearing

and ordered the Children to be removed from Mother’s home and placed in foster care.

The juvenile court also appointed counsel for Father after he informed the court that he

had been unable to obtain private counsel.

         On November 14, 2013, the juvenile court held a pretrial hearing in which the

court maintained the Children’s placement in foster care, denied Mother’s request to

attend the Children’s medical appointments due to her recent “explosive behavior,” and

set the matter for a factfinding hearing to take place a month later. Appellant’s App. p.

78-79.     Both Mother and Father were present at the November 14 hearing and

represented by counsel and both were notified of the date and time of the factfinding

hearing. However, neither Mother nor Father managed to attend the factfinding hearing

                                             4
on December 19, 2013. During this hearing, the juvenile court found the Children to be

CHINS.

          The juvenile court held a dispositional hearing on January 16, 2014, at which the

court ordered Mother and Father to participate in reunification services. The court also

ordered the Children’s continued placement in the care of their paternal grandfather.1

During this hearing, Father moved for a new trial and the court denied his motion.

Mother and Father now appeal.

                                     DISCUSSION AND DECISION

                                           I. Mother’s Argument

          Mother argues that the evidence was insufficient to support the juvenile court’s

determination that the Children were CHINS. The burden is on the State to prove, by a

preponderance of the evidence, that the Children are CHINS. I.C. § 31-34-12-3. When

reviewing the sufficiency of the evidence, we consider only the evidence most favorable

to the judgment and the reasonable inferences flowing therefrom. In re M.W., 869

N.E.2d 1267, 1270 (Ind. Ct. App. 2007). We will not reweigh the evidence or judge the

credibility of the witnesses. Id. We will consider only the evidence that supports the

juvenile court’s judgment and the reasonable inferences drawn therefrom. Id.

          Indiana Code section 31-34-1-1 reads:

          A child is a child in need of services if before the child becomes eighteen
          (18) years of age:



1
    It is unclear from the record at what point the children were placed with their paternal grandfather.
                                                        5
              (1) the child's physical or mental condition is seriously impaired or
              seriously endangered as a result of the inability, refusal, or neglect of
              the child's parent, guardian, or custodian to supply the child with
              necessary food, clothing, shelter, medical care, education, or
              supervision; and

              (2) the child needs care, treatment, or rehabilitation that:

                     (A) the child is not receiving; and

                     (B) is unlikely to be provided or accepted without the
                     coercive intervention of the court.

Therefore, before a child can be adjudicated a CHINS, the State is required to show three

basic elements: (1) that the parent’s actions or inactions have seriously endangered the

child, (2) that the child’s needs are unmet, and (3) that those needs are unlikely to be met

without State coercion. In re S.D., 2 N.E.3d 1283, 1287 (Ind. 2014).

       In this case, the juvenile court was presented with evidence that Mother and Father

had engaged in multiple acts of domestic violence, sometimes in front of the Children.

Although Father and Mother disagreed as to who was at fault, both admitted to incidents

involving one threatening the other with a knife and even a gun. We note at this point

that, in making a CHINS determination, the juvenile court focuses on the condition of the

child, and is not concerned with the culpability of the individual parents. In re N.E., 919

N.E.2d 102, 105 (Ind. 2010). A CHINS determination is simply a determination that the

child is in need of services. Id.

       Consequently, evidence of domestic violence can serve as the basis of a CHINS

finding. In this case, Mother admitted that Father hit her while in the car and in the


                                              6
presence of P.S.     Our Supreme Court has recognized that witnessing incidents of

domestic violence, even if the children are infants or toddlers, can cause trauma. In re

E.M., 4 N.E.3d 636, 644-45 (Ind. 2014). The Court noted that “the developing brain is

most vulnerable to the impact of traumatic experiences before age one—and during the

first three years, those experiences actually change the organization of the brain’s neural

pathways.” Id. at 644 (quotation omitted).

       Furthermore, the juvenile court was presented with evidence that the Children had

required multiple visits to the hospital and would continue to require further medical

appointments and treatment as a result of their fragile condition. Mother had missed

several of her medical training sessions and, on at least one occasion, caused a scene in

the hospital by attempting to take her Children at a time when they were in need of

further treatment, claiming that she did not need help from the doctors. Mother at one

point held P.S. so tightly in an attempt to remove him from the hospital that the staff

feared for his health. Mother had also stated that she was unable to care for both of the

Children at the same time. There was no evidence indicating that Father was able and

willing to get the Children to their appointments in Mother’s absence.

       In light of this, we find that the evidence before the juvenile court was sufficient to

support a finding that the Children are CHINS. As Mother does not dispute the findings

of the juvenile court, her argument amounts to a request to reweigh the evidence, which

we will not do on appeal.



                                              7
                                  II. Father’s Arguments

                           A. Ineffective Assistance of Counsel

       Father claims that he was provided with ineffective assistance of counsel. Our

Supreme Court has recognized that indigent parents have a statutory right to counsel in

CHINS proceedings. In re G.P., 4 N.E.3d 1158, 1163 (Ind. 2014) (discussing Indiana

Code section 31-34-4-6). Discussing juvenile statutes generally, the Court has noted that

CHINS proceedings and proceedings to terminate parental rights are part of “an

interlocking statutory scheme” and that “[b]oth statutes aim to protect the rights of

parents in the upbringing of their children, as well as give effect to the State’s legitimate

interest in protecting children from harm.” In re N.E., 919 N.E.2d at 108.

       In the termination of parental rights context, the Court has held that when parents

claim their counsel was ineffective, “the focus of the inquiry [is] whether it appears that

the parents received a fundamentally fair trial whose facts demonstrate an accurate

determination.” Baker v. Marion Cnty. Office of Family and Children, 810 N.E.2d 1035,

1041 (Ind. 2004).

       The question is not whether the lawyer might have objected to this or that,
       but whether the lawyer’s overall performance was so defective that the
       appellate court cannot say with confidence that the conditions leading to the
       removal of the children from parental care are unlikely to be remedied and
       that termination is in the child’s best interest.

Id. We adopt the same analysis in this case.

       Father argues that his counsel provided him with ineffective assistance primarily

as a result of counsel’s failure to communicate adequately with Father. Father points out

                                               8
that his appointed counsel did not appear at the pretrial hearing and Father had to be

represented by substitute counsel.     Counsel first appeared on Father’s behalf at the

factfinding hearing, which Father failed to attend. At this time, counsel had never met

with Father, nor had she spoken with him or attempted to contact him. Father claims that

he was absent from the factfinding hearing as a result of counsel’s failure to remind him.

       We note that Father was informed of the date and time of the factfinding hearing

and his failure to attend cannot be attributed to his counsel. Had he been in attendance,

he could have informed counsel of his version of events. Counsel represented Father in

his absence and cross-examined two DCS witnesses. Consequently, the juvenile court’s

findings reflect both Mother’s and Father’s versions of the incidents of domestic

violence. However, as previously noted, a CHINS proceeding is concerned with the

condition of the child. The existence of domestic violence is what was at issue, thus,

Father’s concern as to who was at fault is misplaced. In light of all this, we are not

persuaded that the process was fundamentally unfair.

       Additionally, regardless of counsel’s performance in this case, Father fails to

indicate how this performance affected the accuracy of the juvenile court’s determination

that the Children were CHINS. Father notes that “[w]ithout communicating with Father

at least one time prior to trial, [counsel] could not have determined Father’s version of the

events.” Appellant’s Br. p. 11. However, Father is silent as to what his version of events

would have been or how his version would have led the juvenile court to determine that

the Children were not CHINS. As Father has given us no reason to question the juvenile

                                             9
court’s conclusion that the Children were CHINS, we have no reason to find that Father’s

counsel was ineffective.

                                       B. Due Process

       Father next argues that he was denied due process when the juvenile court denied

his motion for a new trial. Our Supreme Court has noted that “[d]ue process at all stages

of a CHINS case is [] vital” because any procedural irregularities “‘may be of such

import that they deprive a parent of procedural due process with respect to a potential

subsequent termination of parental rights.’” In re K.D., 962 N.E.2d 1249, 1258 (Ind.

2012) (quoting In re J.Q., 836 N.E.2d 961, 967 (Ind. Ct. App. 2005)).

       Here, Father’s argument revolves around his absence from the December 19

factfinding hearing in which the Children were adjudicated CHINS. Father argues that he

“has been denied a meaningful and fair opportunity to be heard in violation of his due

process rights at the CHINS adjudication stage of the proceedings due to his lack of

presence . . .” Appellant’s Br. p. 16-17. Father notes that he was incarcerated subsequent

to the November 14 hearing and was not released until the day before the December 19

hearing. He also notes that he called his counsel to inquire about the hearing on the day

of his release but counsel failed to return his call prior to the hearing.

       Father was personally informed of the December 19 factfinding hearing at the

November 14 pretrial hearing that he attended. Father failed to appear at the December

19 hearing but did appear at the dispositional hearing held on January 16 where “he

testified he became confused about the time the Fact Finding Hearing was to start and

                                              10
therefore did not appear.” Appellant’s Br. p. 16. Indiana Code section 31-32-1-4(d)

states that written notice of a hearing in a CHINS proceeding is not required if verbal

notice has been given by the court at an earlier proceeding at which the individual to be

notified is present. Even though written notice was not required in this case, Father

testified that he was given additional written notice in the form of a court card that listed

the date and time of the December 19 factfinding hearing. Tr. p. 84.

       Due process requires “‘the opportunity to be heard in a meaningful time and in a

meaningful manner.’” In re K.D., 962 N.E.2d at 1257 (quoting Matthews v. Eldridge,

424 U.S. 319, 333 (1976)). In this instance, Father does not challenge the procedures

followed by the juvenile court so we need not engage in any analysis of these procedures.

Instead, Father argues that the juvenile court was required to hold the factfinding hearing

a second time because Father was unsure of what time the original hearing was to be held

and thus failed to appear altogether. We cannot agree with Father’s contention. Father

was afforded an opportunity to be heard in a meaningful time and manner and he chose

not to take advantage of that opportunity.

       The judgment of the juvenile court is affirmed.

KIRSCH, J., and ROBB, J., concur.




                                             11